1
2
                                                                 JS-6
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
     LESLIE SMITH,                               Case No. 2:18-cv-04598-R-KES
12
                  Plaintiff,
13                                                      JUDGMENT
            v.
14
     NANCY A. BERRYHILL, Acting
15
     Commissioner of Social Security,
16
                  Defendant.
17
18
19         Pursuant to the Court’s Order Accepting the Report and Recommendation of
20   the United States Magistrate Judge,
21         IT IS ADJUDGED that this action is DISMISSED WITHOUT PREJUDICE.
22
23   DATED: April 10, 2019
24
25                                         ____________________________________
                                           MANUEL L. REAL
26                                         UNITED STATES DISTRICT JUDGE
27
28
